Citation Nr: 0712102	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  02-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for right ear hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to May 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Fargo, North Dakota.  In November 2003, June 2005, 
and September 2006, the Board remanded this case.  


FINDINGS OF FACT

1.  Left ear sensorineural hearing loss is attributable to 
service.

2.  The probative medical evidence of record does not 
indicate that the veteran's current right ear hearing loss is 
of service origin.  


CONCLUSIONS OF LAW

1.  Left ear sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304.

2.  Right ear hearing loss was not incurred in or aggravated 
by active service and right ear sensorineural hearing loss 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in December 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided in March 2005, 
August 2005, and October 2005.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in January 2001 
and a medical opinion was obtained.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for right 
ear hearing loss disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
With regard to the left ear, the October 2006 SSOC included 
the pertinent notification.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

The service medical records reveal no ear disease or injury 
during service.  The separation examination shows that the 
veteran's hearing acuity was normal.  

During the one year presumptive period after service, hearing 
loss disability was not manifest nor diagnosed.  

The veteran currently has bilateral hearing loss as 
contemplated within 38 C.F.R. § 3.385.

The veteran maintains that he was exposed to acoustic trauma 
when he was a rifle instructor on the firing range during 
service.  He indicated that ear plugs were not made available 
at that time.  He stated that his right ear was worse as it 
was turned toward the muzzle of the rifles.  The veteran's 
wife submitted a statement supporting the veteran's 
statements.  

The service medical records revealed that on discharge 
examination, the veteran had whispered voice testing of 
15/15.  

In November 1999, B.J., M.D., indicated that the veteran had 
been seen since 1982 for hearing loss problems.  In 1982, he 
had already worn a hearing aid for 16 years (1966).  In 1983, 
the veteran underwent a stapedectomy on the left side which 
resulted in a gain of more than 25 decibels of conductive 
hearing loss.  In March 1998, the veteran underwent a 
revision stapedectomy on the right side which was not 
successful.  It was noted that the veteran's sensorineural 
component of his hearing loss was probably the result of loud 
noise during his duties as a rifle instructor.  The conducive 
component of his hearing loss was due to otosclerosis.  

The Board notes that clinical records of Trinity Medical 
Group noted the history of the 1983 stapedectomy, a 1997 
stapedectomy, and the 1998 stapedectomy revision.  It was 
indicated that the veteran had otosclerosis of the right ear.  

Medical records dated in 1982-1983 from St. Joseph's Hospital 
reflected that the veteran had had bilateral hearing loss for 
many years and had worn hearing aids for about 16-17 years.  
He had bilateral otosclerosis.  

March 1999 medical records of E.L.N., Jr., M.D., are 
essentially duplicative of the other medical evidence.  

In September 2000, the veteran was afforded a VA examination.  
It was noted that the veteran had a history of noise exposure 
from firearms (during service), farming (post-service), and 
had undergone ear surgeries for otosclerosis.  A review of 
the claims file showed that the veteran reported that his 
hearing problems started a few years after service, Dr. J.'s 
correspondence regarding ear surgeries, and other private 
medical evidence regarding dizziness and otosclerosis.  The 
examiner noted that there was no information in the claims 
file showing hearing tests done while the veteran was in 
service.  The examiner opined that since the hearing loss, 
according to the veteran, started after service and the 
majority of his hearing loss was due to otosclerosis, it was 
less likely than not that his hearing loss was a direct 
result of acoustic trauma suffered during service.  The 
complete loss of hearing on the right appeared to be the 
result of a failed second surgery on that ear for 
otosclerosis.  The examiner noted that Dr. J. attributed 
hearing loss to inservice noise exposure, but this examiner 
felt that this was very difficult to prove since the veteran 
said that his hearing loss started after service and there 
were no inservice hearing tests.  The examiner was the Chief 
of Audiology at a VA Medical Center.  

In an October 2000 letter, G.P.K., M.D., FACS, an Ears, Nose, 
and Throat physician, who specialized in disorders of hearing 
and equilibrium, evaluated the veteran.  The veteran told 
this physician that his hearing problems began following his 
service in the Korean War.  The veteran served in an 
artillery unit where he was exposed to explosive noises from 
forearms and cannons.  In addition, the veteran reported that 
he was a rifle instructor.  The veteran indicated that he had 
no other significant noise exposure.  His hearing continued 
to deteriorate into the 1970's and he was diagnosed as having 
otosclerosis.  The veteran underwent bilateral ear surgery.  
Thereafter, his left ear hearing levels improved while the 
right ear continued to deteriorate to the level of profound 
hearing loss.  It was noted that the veteran wore a hearing 
aid on the left.  Upon reviewing consecutive audiological 
evaluations as well as recent hearing tests, the physician 
stated that the veteran's hearing loss could be attributed to 
both noise exposure during military service and to 
otosclerosis.  The otosclerosis on the left was corrected 
surgically and the remaining sensorineural hearing loss on 
the left was purely attributable to noise exposure.  
Similarly, the hearing loss on the right, until recent 
deterioration, was attributed to primarily explosive noise 
exposure and secondarily to the condition of otosclerosis.  
The recent deterioration of the hearing levels on the right 
was probably attributed to the 2 ear surgeries and the 
condition of otosclerosis.  

In January 2001, the Chief of Audiology at a VA Medical 
Center again provided a medical opinion.  The claims file was 
reviewed.  The pertinent history was listed.  The examiner 
noted that otosclerosis, before surgical correction, provides 
a natural ear protection from noise exposure because of the 
staples fixation.  Sensorineural hearing loss can be caused 
by cochlear otosclerosis.  Sensorineural hearing loss can be 
caused by presbycusis.  Thee examiner felt that the veteran's 
post-service work as a farmer included significant noise 
exposure.  The right ear hearing loss appeared to be due to a 
failed revision of right stapedectomy.  The time between 
service noise exposure and significant hearing loss must be 
considered.  There appeared to be slight hearing loss when 
the veteran entered service.  The examiner stated that even 
though two doctors indicated that the veteran's hearing loss 
was a result of inservice noise exposure to guns, the doctors 
did not have access to the service medical records and all of 
the aforementioned factors were not considered.  Without an 
appropriate history, the examiner indicated that it was not 
possible to say that a hearing loss was due to a certain type 
of noise.  The examiner consulted with an Ears, Nose, and 
Throat consultant and they opined that it was less likely 
than not that the veteran's hearing loss was the direct 
result of acoustic trauma suffered while he was in service.  

Thereafter, in a March 2001 letter, L.G.M., an audiologist, 
stated that he had seen the veteran since August 1998.  The 
audiologist stated that even prior to surgery, the right ear 
with the significant conductive component to it, still 
reflected a pattern consistent with the left ear hearing loss 
of sensorineural high frequency noise induced hearing loss.  
This audiologist indicated that he felt that it would be 
difficult for an audiologist to not report sensorineural 
noise induced hearing loss with the significant high 
frequency slope of this veteran.  In a subsequent August 2001 
letter, the audiologist indicated that the whispered voice 
testing was essentially insufficient to contradict the 
opinions of two otolaryngologists and a doctoral level 
audiologist.  The audiologist addressed whether otosclerosis 
can cause cochlear sensorineural loss.  He stated that this 
was true, but there was no evidence to suggest that this was 
the case with this veteran.  The sensorineural hearing loss 
that the veteran had was consistent with noise exposure which 
was consistent with the veteran's inservice history.  He 
stated if there were puretone audiograms dated prior to 
service and on discharge which showed normal hearing, his 
opinion would be different.  He reiterated his opinion that 
the veteran had a significant high frequency noise-induced 
hearing loss, bilaterally, that was as likely as not the 
result of inservice noise exposure.  

In December 2001, the VA Chief Audiologist again provided an 
opinion.  He stated that there was no evidence that whispered 
voice testing was used by the private physicians in arriving 
at their opinions.  He indicated that there was not enough 
information regarding cochlear sensorineural hearing loss and 
this was offered as a possible cause.  He emphasized that the 
hearing loss on the right was the result of the failed 
revision surgery.  

In February 2002, another letter was received from the 
private audiologist, L.G.M., who indicated that he had spoken 
to the VA audiologist on the telephone and that he told the 
VA audiologist that he had the veteran's records and has his 
service records right in front of him so any statement to the 
contrary was inaccurate.  He indicated that although the VA 
audiologist indicated that he and Dr. J. did not take into 
account the fact that the veteran had undergone several 
surgeries was inaccurate.  Not only were the surgeries 
considered, but the audiograms showing the results of the 
surgery were considered.  The surgical procedures were 
directly related to otosclerosis and not sensorineural 
hearing loss.  This audiologist again indicated that the 
sensorineural hearing loss of the veteran was due to noise 
exposure which as likely as not occurred in the military.  
The veteran's hearing configuration was consistent with noise 
exposure and not with the surgical procedures for 
otosclerosis.  The audiologist emphasized that the VA 
audiologist's comments regarding what records were reviewed 
and how this private audiologist made his decisions were not 
factual.  He stated that the noise exposure sensorineural 
hearing loss component was related to service.  

Thereafter, the Board sought a independent expert medical 
opinion to resolve the conflicting medical opinions in this 
case.  In June 2006, a medical opinion letter was received 
from J.D.C., M.D., FAAP, FACS, Associate Professor of 
Otolaryngology.  He opined that it was unlikely that the 
veteran's sensorineural hearing loss preexisted his military 
service.  He indicated that it appeared to have developed 
after service and was the result of medical conditions 
independent of occupational noise exposure.  The physician 
further opined that it was unlikely that his inservice noise 
exposure contributed to his ultimate hearing loss.  

This physician indicated that several sources he referenced 
showed that noise induced hearing loss developed over at 
least 10 years and the veteran was in service for 2 years.  
He indicated that the veteran went until 1966 without needing 
hearing aids.  He stated that with acoustic trauma, the 
veteran's hearing is initially worse then improves as the 
cochlea heals.  It does not continue to deteriorate after the 
source of trauma is eliminated.  He noted that the whisper 
test was not numerically accurate, but provided sound 
pressure levels.  If there was noise damage during service, 
it should have been reflected during service with a threshold 
shift.  The good result from the stapedectomy surgery 
indicated that the reason for the hearing loss was 
otosclerosis rather than acoustic trauma.  It was noted that 
stapedectomy does not cure otosclerosis and it can cause 
conductive and sensorineural hearing loss.  The revision 
surgery was the reason for the dead right ear.  The left ear 
was still subject to decrement with age on top of cochlear 
otosclerosis and genetic factors.  Otosclerosis was not 
caused by acoustic trauma.  The physician indicated that 
without thorough audiometric testing on the exit physical 
during service, it was impossible to know what the veteran's 
hearing was at the time of discharge, but his 13 years of 
functioning without a hearing aid was indicative of normal or 
near normal hearing.  In addition, if the veteran had 
occupational hearing loss during service, it should have been 
noticeable on discharge.  

In August 2006, another medical opinion was received from 
C.R.G., M.D., who is board-certified in Otolaryngology, Head 
and Neck Surgery.  The veteran's history of inservice noise 
exposure was reviewed.  Dr. C.'s recent opinion was 
specifically addressed.  The physician indicated that the 
veteran had a dead right ear which was reportedly the result 
of the stapedectomy and revision surgeries.  He also had 
moderate to profound sensorineural hearing loss in the left 
ear with a discrimination score of only 40 percent; thus, he 
was a candidate for left ear amplification only.  The 
physician indicated that the pattern of the veteran's hearing 
loss in his audiometric evaluation had been consistent with 
noise induced hearing loss affecting both ears.  There was a 
conductive component to the hearing loss in the right ear, 
which could be consistent with otosclerosis.  That portion 
was corrected surgically.  Unfortunately, as Dr. C. 
indicated, the sensorineural portion of the hearing loss was 
not correctable by stapedectomy.  With regard to the 
temporary threshold shift, the physician indicated that it 
was common for there to be a temporary threshold shift as the 
cochlea heals.  However, it was also very well recognized 
that acoustic trauma causes permanent hearing loss.  In fact, 
this happens after a single exposure such as gunfire or other 
very loud noise, and high frequencies are affected most.  

The physician noted that the "good result" of the 
stapedectomy would indicate that the conductive portion of 
the hearing loss was corrected and nothing else.  It would 
have no bearing on the sensorineural hearing loss and did not 
indicate that the overall reason for the hearing loss was 
otosclerosis rather than acoustic trauma or other 
sensorineural hearing loss.  In fact, a patient with mixed 
hearing loss could have a "good result" from stapedectomy 
and still have a significant sensorineural hearing loss which 
would require amplification.  

The physician responded to Dr. C.'s indication that the 
veteran had 13 years of functioning without hearing aids 
which was indicative of normal or near normal hearing in 
1953.  This physician stated that this is just not the case.  
The veteran stated that he first obtained hearing aids in 
1960 and many people with substantial hearing loss consider 
their hearing to be normal.  Dr. G. indicated that the 
veteran's noise exposure occurred during service and not 
post-service as he did not work in a noisy occupation or 
engage in noisy pursuits.  The physician noted that it was 
possible that some hearing loss was partly secondary to 
presbycusis, but it was unlikely to have been a contributing 
factor to the overall hearing loss in 1960.  

In November 2006, Dr. G. submitted another letter.  He 
indicated that the veteran has never had conductive hearing 
loss in his left ear although the Board notes that the 
record, as set forth above, does indicate a 1983 left 
stapedectomy which resulted in a gain of hearing affecting 
the veteran's "conductive" hearing loss.  However, Dr. G. 
stated that the hearing loss in the left ear was 
sensorineural hearing loss.  He also stated that there was no 
issue that the veteran had otosclerosis affecting the right 
ear and indicated that the veteran's "dead" right ear was 
likely due to the surgery intended to correct his conductive 
hearing loss in that ear.  The physician indicated that he 
had reviewed pertinent records and accurate history, as 
provided by the veteran.  Dr. G. reiterated his prior 
opinion.  

In this case, hearing loss disability within the meaning of 
38 C.F.R. § 3.385 was first shown in the early 1980's.  There 
is medical evidence which disputes whether the hearing loss 
disability is attributable to inservice acoustic trauma.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The medical opinions in this case are all competent as they 
were rendered by medical professionals.  In addition, they 
were all provided by medical professionals who specialize in 
the area of audiology.  A review of their credentials shows 
that they are all equally qualified to provide a medical 
opinion.  The medical opinions are basically divided into two 
groups.  One group opined that the veteran had inservice 
noise exposure/acoustic trauma which resulted in bilateral 
sensorineural hearing loss.  Essentially, these examiners 
opine that this portion of the veteran's hearing loss, as 
opposed to conductive hearing loss, is attributable to 
service.  The other group opines that the veteran's inservice 
noise exposure did not result in current hearing loss as 
there was no hearing loss at discharge or for many years, and 
the veteran has other ear disease which resulted in hearing 
loss.  

In sum, the medical opinions refute each other on each point 
made, as indicated above.  There is discrepancy over whether 
the veteran had discernable hearing loss at separation, 
whether he had a need for hearing amplification earlier than 
he sought hearing aids, whether he originally obtained 
hearing aids in 1960 or 1966, whether his post-service work 
as a farmer included significant noise exposure, whether 
otosclerosis caused sensorineural hearing loss, and whether 
there were other factors such as presbycusis causing 
sensorineural hearing loss.  The Board notes that there is 
inconsistency in the record on these points.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board finds that the medical evidence of record is in 
relative equipoise as to the matter of whether sensorineural 
hearing loss in the left ear is attributable to inservice 
acoustic trauma.  As noted, there are contradictory opinions, 
but the Board finds that they are of equally probative value 
as they were provided by specialists and were based on mostly 
accurate medical histories.  The evidence in this case is so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for sensorineural hearing loss of the left ear is 
warranted.  

However, the preponderance of the evidence is against service 
connection for hearing loss disability of the right ear.  The 
positive medical evidence stated that the hearing loss on the 
right, until recent deterioration, was attributed to 
primarily explosive noise exposure and secondarily to the 
condition of otosclerosis.  Both the positive and the 
negative evidence concluded, however, that the current state 
of the right ear, characterized as profound hearing loss or a 
"dead ear" was due to the post-service ear surgeries and 
otosclerosis, or intercurrent cause.  Accordingly, service 
connection is not warranted for hearing loss of the right 
ear.  


ORDER

Service connection for left ear sensorineural hearing loss is 
granted.  

Service connection for right ear hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


